UNITED STATES DISTRICT COUR'I`
DISTRIC'I` OF NEW JERSEY

UNITED STATES OF AMERICA

I-Ionorable Michael A. I-Iammer
v.

Mag. No. 19-4001
FRANCISCO JAVTER QUIROGA
MARTINEZ : ORDER FOR CONTINUANCE

This matter having come before the Court on the joint application
of Craig Carpenito, United States Attorney for the District of New Jersey (by
Andrew Macurdy, Assistant United States Attorney), and defendant Francisco
Javier Quiroga Martinez (Andrew 01esnycky, Esq.), for an order granting a
second continuance of the proceedings in the above-captioned matter from the
date this order is signed through and including May 31, 2019, and the
defendant being aware that he has the right to have the matter submitted to a
grand jury within 30 days of the date of his arrest pursuant to Titie 18 of the
United States Code, Section 3161(b), and the defendant having consented to
the continuance and waived such right, and for good cause shown,

IT IS THE FINDING OF THIS COURT that this action should be
continued for the following reasons:

(1) The parties may engage in plea negotiations, which Would
render any grand jury proceedings and any subsequent trial of this matter
unnecessary; _

[2} Pursuant to Title 18, United States Code, Section 3161(h)(7],
the ends of justice served by granting the continuance outweigh the best

interests of the public and the defendant in a speedy trial.

--'l»ullr'-l¢¢ll'r imm-

»
-r .

u-\\-nrr

IT ls, therefore, on this 425 f’%ay or March, 2019

3 2?/§»:)
ORDERED that this action be, and it hereby is, continued from

M=itsigned through and including May 31, 2019; and it is further

ORDERED that from the~de€e-&hqa.£££:léi¢:gded through and
including May 31, 2019 shall be excludable in computing time under the
Speedy 'I`rial Aot of 1974.

 

Hol\.FMIcHAEL A. HAMMER
United States Magistrate Judge

Form and entry consented to:

%.¢L%/.,,L-

Andrew Macurdy
Assistant United States Attorney

gaf

Andrew Olesnycl<y, Esq.
Counsel for Francisco Javier Quiroga Martinez

 

 

 

. _ , \_W“"_IF'-_`:'
Meredlth Willlams,
Chief, OCDETF/ Narcotics

-'-'|qurr-mn ¢-m. mm-

